Citation Nr: 1739238	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  17-37 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel






INTRODUCTION

The Veteran served on active duty from July 1945 to January 1949, and from December 1950 to February 1952.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2015 rating decision of the St. Louis, Missouri Regional Office (RO) of the Department of Veterans Affairs (VA).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's service-connected disabilities preclude him from securing or following substantially gainful employment.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria are met for a TDIU.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014);  38 C.F.R. §§ 3.102, 4.15, 4.16, 4.19 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable Law and Regulations

Under VA law, a TDIU may be granted where a veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or higher, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or higher, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155  (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2017).  Disabilities resulting from common etiology are considered as one disability for the purpose of determining whether these threshold minimum rating requirements are met. 

The degree of impairment in occupational functioning that is generally deemed indicative of unemployability consists of a showing that the Veteran is "[in]capable of performing the physical and mental acts required by employment," and is not based solely on whether he is unemployed or has difficulty obtaining employment. Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Rather, the record must demonstrate some factor that takes his situation outside the norm since the VA Rating Schedule already is designed to take into consideration impairment that renders it difficult to obtain and keep employment.  Id; see also 38 C.F.R. §§ 4.1, 4.15. 

In evaluating a claim for a TDIU, the critical inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to cause unemployability.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Other factors that may receive consideration include his employment history, level of education and vocational attainment.  See 38 C.F.R. § 4.16; see also Pederson v. McDonald, 27 Vet. App. 276, 286 (2015).  The impact of any nonservice-connected disabilities, or advancing age, are not factors taken into consideration for this purpose.  38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.

"Marginal employment" shall not be considered substantially gainful employment. 38 C.F.R. § 4.16 (a).  See Faust v. West, 13 Vet. App. 342, 355 (2000).  Rather, the U.S. Court of Appeals for Veterans Claims has accepted the definition of substantially gainful employment as that "at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991); see also Ferraro, 1 Vet. App. at 332. 

Where reasonably raised by the facts of a particular case, the Board must address the issue of whether the Veteran's ability to work is limited to marginal employment and, when appropriate, explain why the evidence does not demonstrate that the Veteran is incapable of more than marginal employment.  See Ortiz-Valles v. McDonald, 28 Vet. App. 65, 71 (2016).

Merits of the Claim

Having considered the evidence, and in view of the pertinent requirements, there is sufficient basis upon which to grant the claim.  Whereas the Veteran clearly meets the preliminary schedular requirements for TDIU in accordance with 38 C.F.R. § 4.16(a) and by virtue of a 60 percent rating for service-connected hearing loss (at one point rated higher at 80 percent), combined with additional 10 percent for tinnitus of the same etiology, the questions remains as to retained occupational capacity.  In reaching the aforesaid determination, the Board has relied upon medical expert examination and assessment, to be addressed.

The record sets forth, longitudinally, a VA Compensation and Pension examination report from February 2010 (then for purpose of claim for increase for hearing loss) indicating as follows, the complaint that hearing was getting worse; difficulty distinguishing what was being said when in a large crowd and/or there was significant background noise.  During service, the Veteran had been stationed for 6 months in Antarctica aboard a vessel upon which there was constant exposure to the ship's engine noise.  He then worked for the telephone company as a lineman for 35 years.  Following a complete audiological evaluation, the VA examiner observed that based on the severity of the Veteran's hearing loss at that time, "even with hearing aids, he [would not] be able to understand conversations in a noisy social environment, nor hear well a soft voice at a distance in quiet."

Further findings were obtained by another VA examination in October 2013, which indicated that the Veteran's hearing loss impacted conditions of daily life, including his ability to work.  This was manifested by fact that the Veteran had first noticed having trouble with hearing around 1950.  He could hear but not always understand.  That made it hard at work sometimes.  Over the years it got worse, so that at the time of his examination, even with his hearing aids, he had a hard time understanding what people (including family, priest, and others) were saying unless they were right in front of him.  Without his hearing aids he could not really understand anything.  In addition, as to tinnitus, the Veteran reported that the noise in his ears was loud and annoying.  It interfered with his sleep at times.

The Veteran's September 2015 formal application for TDIU (Form 21-8940) indicated that he last worked full time in year 1986 as a telephone line repairman, and reportedly became too disabled to work in 2013.  He had not attempted to obtain employment since 1986.  He did not receive any form of occupational disability benefit.  He had completed three years of high school, and did not have any other relevant education or training.  

At his April 2016 VA examination, it was indicated the Veteran's hearing loss impacted ordinary conditions of daily life including ability to work, this being that the Veteran had difficulty hearing and understanding speech in the presence of noise or when speaker was not facing him.  Further indicated regarding hearing loss:

This Veteran's ability to communicate may be compromised by difficulty hearing in adverse listening situations.  He may have difficulty understanding speech on the telephone and in encounters with unfamiliar speakers.  With amplification and reasonable accommodations as specified in the Americans with Disabilities Act, this hearing loss alone should not significantly affect vocational potential or limit participation in most work activities.  Work in a loosely supervised situation, requiring little interaction with the public may be best for this Veteran.

There was thereafter, a June 2016 private audiological examination which provided a different opinion:

This patient's severe hearing loss and tinnitus have rendered him unemployable in my opinion.  He needs to avoid working in any environment in which there is noise, which may exacerbate his hearing loss.  He should also avoid any environment which requires normal hearing or good speech understanding.  Additionally, these limitations would prevent verbal communication face-to-face as well as by telephone.  His condition would pose a significant safety risk in any job involving transportation/driving or being around heavy or moving machinery.  His service-connected hearing loss would significantly impair his employability in any job assignment with or without adaptation.

From the foregoing, there is clear indication that the Veteran has a notable problem due to hearing loss, with or without use of hearing aid devices.  The April 2016 VA examiner seemed to find that with reasonable accommodation and hearing aid usage, the Veteran could function properly in most occupational environments that did not involve personal interaction.  The subsequent private audiologist, however, did not concur, finding additional limitation in areas requiring operation of machinery or some other technical tasks, "with or without adaptation."  Indeed, these two most recent opinions are evenly balanced on the question of employability.  As a general matter, VA law requires resolving reasonable doubt in the claimant's favor when the evidence is in relative equipoise on an issue.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 (2016); see also Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  Not overlooked, here, is the fact that the 2013 VA examiner also pointed out the Veteran reported to have some difficulty under any circumstances hearing others talk unless they were right in from of him.  The doctrine of reasonable doubt applies here, and the criteria for a TDIU are met.

The claim is granted on the merits.  

ORDER

The claim for TDIU is granted.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


